DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 9, 21-24, 26, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2017/0288468 to Pearson.
Referring to claim 1, Pearson shows a building management system of a building (paragraph 0030) comprising one or more computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to: operate a wireless power transmitter to transmit wireless power to one or more first building devices located within a zone of the building (paragraph 0038 – one or more power receiving circuits inside of one or more control devices); receive an indication of a zone power mode for paragraph 0058 shows using occupancy and daylight sensors to determine whether to operate certain devices such as lighting); and operate the wireless power transmitter to switch from transmitting the wireless power to the one or more first building devices to transmitting the wireless power to one or more second building devices located within the zone of the building (paragraph 0014 and Figure 1A show a variety of receiving devices including at least lighting, window treatments which are controllable to be powered or unpowered by the control system shown.  There is no specific “switch” done in Pearson to transfer the same power immediately from one device to another, but the system can be programmed so that devices are triggered when the sensors reach thresholds and would inherently be programmed to execute sequences such as a morning sequence where the power to the lights is “switched off” and the window treatment motors are operated to allow natural light into the room), wherein the one or more second building devices are indicated by the zone power mode, wherein at least one building device of the one or more second building devices is a different building device than the one or more first building devices (the examiner sees the mode claimed as the inputs from either the user or from the associated sensors wherein, for example, when the input value from the daylight sensor reaches a threshold indicating the approach of evening/night, automated window treatments are closed and lights are turned on).
Referring to claim 2, Pearson shows wherein the one or more first building devices comprise a zone sensor configured to measure an environmental condition of the zone with the wireless power (temperature, daylight sensors, paragraph 0024).
Referring to claim 3, Pearson shows wherein one building device of the one or more first building devices is also a building device of the one or more second building devices; wherein the instructions cause the one or more processors to: cause the wireless power transmitter to The system controller 110 may be configured to transmit one or more digital messages to the load control devices (e.g., the dimmer switch 120, the LED driver 130, the plug-in load control device 140, the motorized window treatments 150, and/or the thermostat 160) in response to the digital messages received from the remote control device 170, the occupancy sensor 172, and/or the daylight sensor 174. The remote control device 170, the occupancy sensor 172, and/or the daylight sensor 174 may be configured to transmit digital messages directly to the dimmer switch 120, the LED driver 130, the plug-in load control device 140, the motorized window treatments 150, and the temperature control device 160.”).
Referring to claim 4, Pearson shows wherein a building device of the one or more first building devices is a building device type different than another building device type of another building device of the one or more second building devices (paragraph 0024 – same citation as above in claim 3).
Referring to claim 6, Pearson shows wherein the one or more first building devices are a first plurality of building devices and the one or more second building devices are a second plurality of building devices; wherein one building device of the first plurality of building devices is also a building device of the second plurality of building devices.   The examiner does not understand the distinction being made between groups in this claim.   However, Pearson does show in Figure 1A at least lighting and window treatment devices which could both be considered part of individual groups of devices for those specific purposes as well as a secondary group of devices timed for sunset or other requested change in light.

Referring to claim 9, Pearson shows wherein the instructions cause the one or more processors to: cause the wireless power transmitter to communicate with the one or more first building devices and the one or more second building devices and receive a plurality of indications, each of the plurality of indications indicating one building device of the one or more first building devices and the one or more second building devices; and generate the device inventory based on the plurality of indications (paragraph 0035 – configuration via beacon signals).
Claims 21-24, 26, 28-30 represent method claims and storage media claims directly corresponding to the claim language of claims 1-4, 6, 8, and 9 and are rejected for the same reasons using the same citations as shown above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 7, 25, 27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0288468 to Pearson as shown above in view of U.S. Patent Publication 2019/0239033 to Douglas et al.
Referring to claims 5 and 25, while Pearson shows modes and programmable control of the load devices including at least lighting and window treatments, Pearson does not specifically note a presentation mode, wherein the one or more first building devices comprise a lighting device and the one or more second building devices comprise a projector.
Control over specific devices when a presentation is starting is shown in Douglas (paragraph 0036) which shows dimming the lights and lowering the window treatments when a projector presentation is starting.   Furthermore, it is known that a projector is a load device requiring power similar to devices shown in Pearson.   It would have been obvious to one of ordinary skill in the art before the effecting filing date of the claimed invention to execute a “presentation mode” as shown in Douglas in the system of Pearson by dimming or turning off the lights of Pearson and turning on a projector.   One of ordinary skill would be motivated to create a programmable sequence as shown in both Pearson and Douglas in order to prepare the room and all associated load devices for the presentation.

Referring to claims 7, 27, and 31, for the reasons shown above with regard to claims 5 and 25, Pearson/Douglas show a video presentation mode associated with one or more second configuration settings for the one or more first building 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL D MASINICK/            Primary Examiner, Art Unit 2117